Title: To Alexander Hamilton from George Washington, 22 July 1793
From: Washington, George
To: Hamilton, Alexander



Philada. 22d. July 1793.
Sir,

A variety of matters which have called for immediate attention, have prevented my taking up your letter of the  inst: enclosing one from our Commissioners at Amsterdam, dated the 1st of May last. It appears from that letter, that the reimbursement of one million of florins, due on the 1st of June 1793, has been prolonged for ten years; & that you have made considerable remittances to them.
I wish therefore to know, whether this prolongation of reimbursement may not lessen the necessity of borrowing to so great an amount as might otherwise be expedient, for the purpose of our foreign Debt, & whether those remittances do not operate a similar effect?

Go. Washington

